Citation Nr: 0721515	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for right hip bursitis 
with right knee pain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left hip bursitis 
with left knee pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied the 
benefits sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran maintains a full range of motion in both of 
her hips with complaints of pain during strenuous activities.

3.  The veteran maintains 136 degrees of flexion in both of 
her knees with no instability.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a right 
hip disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5019 
(2006).

2.  Criteria for a rating in excess of 10 percent for a left 
hip disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5019 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
regulations implementing the VCAA have been enacted.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  See 
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, VA must ask the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

A review of the claims folder reflects that the veteran was 
provided with notice of the evidence needed to substantiate 
her claim of entitlement to increased ratings in May 2003.  
She was advised what the evidence had to show to establish 
entitlement to an increased rating as well as what evidence 
VA would obtain for her and what evidence she was to provide.  
The veteran was also advised to submit all evidence in her 
possession to substantiate her claims.  

As for the timing of the notice, the Board finds that the May 
2003 notice was issued prior to the rating decision here on 
appeal in keeping with Pelegrini.  Although VA failed to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the claim for the 
disability on appeal prior to the denial of the claim, such 
failure is harmless because the claim is here denied and 
downstream issues are not reached.  Therefore, any question 
as to the appropriate effective date to be assigned is moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has also 
been provided to the veteran.  Specifically, service medical 
records and post-service medical records have been associated 
with the claims file, the veteran was afforded a physical 
examination, and she was afforded the opportunity to give 
testimony before an RO hearing officer and/or the Board but 
declined to do so.  Thus, the Board finds that it has done 
everything reasonably possible to assist in substantiating 
the claims here on appeal and no further action is necessary 
to comply with the VCAA.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran contends that ratings higher than 10 percent 
should be assigned for each of her hip disabilities based on 
limitation of motion and pain.  She also asserts that higher 
ratings should be assigned as a result of her unlevel hips 
and grinding knees.  The veteran advised VA in her July 2005 
VA Form 9 that she believed at least 20 percent ratings 
should be assigned for each hip because they bothered her 
when she was ran, exercised and walked long distances; she 
stated that her very active lifestyle was somewhat limited by 
hip pain.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) (38 
C.F.R. Part 4).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
disease or injury incurred in or aggravated during military 
service and the residual conditions in civil occupations 
generally.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1.  When 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's hip disabilities are rated using criteria found 
at 38 C.F.R. Section 4.71a, Diagnostic Codes 5019.  This 
diagnostic code instructs that bursitis shall be rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  Diagnostic Code 5003, also found at 38 C.F.R. 
Section 4.71a, requires that degenerative arthritis 
established by x-ray findings be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.

In order for a rating higher than 10 percent to be assigned 
based on limitation of motion of the hips, there must be 
evidence of limitation of flexion in the hip to 30 degrees, 
loss of abduction of the thigh beyond 10 degrees or ankylosis 
of the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5251, 5252, 5253.  In order to assign a rating higher than 10 
percent based on other impairment of the hip, there must be 
evidence of a flail joint or malunion of the femur with 
moderate disability of the knee or hip.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5254, 5255.

Ratings are also assigned for knee disabilities based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
In order for a 10 percent rating to be assigned based on 
limited leg motion, flexion must be limited to 45 degrees 
and/or extension must be limited to 10 degrees.  If there is 
recurrent subluxation or lateral instability in the knees, 
ratings may be assigned under Diagnostic Code 5257.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain while performing running and exercise 
activities have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.  
The Board notes that evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

The veteran submitted private treatment records of physical 
therapy required in 2004 when she was pregnant.  She 
presented with complaints of deep left hip pain with left hip 
external rotation activities.  It was noted that ambulation 
and stair climbing were not painful nor was sitting or 
standing.  Upon examination in January 2004, her left 
anterior superior iliac spine (ASIS) was noted to be one-
quarter inch higher than the right with minimal pain along 
the left lateral hip anterior iliac crest.  She had minimal 
loss of left hip external rotation with end range pain; all 
other hip motions were within normal limits with no pain and 
all hip movements were equal at 5/5 with no pain.  By 
February 2004, the veteran had reported that pain was much 
improved, having only intermittent pain in the left lower 
extremity with external rotation.

Upon VA examination in August 2005, the veteran related 
having discomfort and flare-ups while running.  She was found 
to have 120 degrees of flexion in both hips (normal of 120 
degrees), 30 degrees extension (normal of 30 degrees), 45 
degrees abduction (normal of 45 degrees), 25 degrees 
adduction (normal of 25 degrees), 40 degrees internal 
rotation (normal of 40 degrees), and 60 degrees external 
rotation (normal of 60 degrees).  There was an indication of 
slight loss of range of motion in the knees with flexion of 
136 degrees on both sides (normal of 140 degrees).  X-rays of 
the hips were unremarkable and there were no bony 
abnormalities shown.

The veteran reports having no injury to her right or left 
hip, but only mild pain throughout the day and aggravation 
while running.  She has not reported any interference with 
her job nor problems in her activities of daily living.  
There is no evidence of structural changes, instability, 
incoordination, fatigability, or weakness in either hip nor 
any reports of such made by the veteran. 

Given the evidence as outlined above, the Board finds that 
the 10 percent ratings currently assigned are the most 
appropriate.  The veteran has only minimal limitation of 
motion in her knees and not in her hips and she is capable of 
performing all activities of daily living without limitation.  
Her complaints of pain do not rise to the level of reflecting 
disability so severe as to suggest limitation of flexion in 
the hips to 30 degrees, limitation of abduction of the thigh 
beyond 10 degrees, limitation of flexion of the knee to 45 
degrees or limitation of extension of the knee to 10 degrees 
as to allow for assignment of a higher rating based on her 
complaints of pain.  The Board appreciates the veteran's 
arguments regarding an unlevel pelvis and grinding in her 
knees being bases for assignment of higher ratings; however, 
it must be pointed out that clinical findings cannot be 
viewed in a vacuum.  The disability picture presented by the 
medical evidence is that the veteran is not limited in her 
ability to work and perform activities of daily living, she 
has a normal gait and is able to run and exercise at will 
with only minimal pain with strenuous exercise activities.  
Accordingly, criteria for ratings higher than 10 percent are 
not met and the claims must be denied.



ORDER

A rating higher than 10 percent for right hip bursitis with 
right knee pain is denied.

A rating higher than 10 percent for left hip bursitis with 
left knee pain is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


